Case 6:20-cv-00779 Document 1-1 Filed 08/25/20 Page 1 of 8




              EXHIBIT 1
   Case 6:20-cv-00779 Document 1-1 Filed 08/25/20 Page 2 of 8




u 8041547




            UNITED STATES DEPARTMENT OF COMMERCE
                United States Patent and Trademark Office

                                       April 23, 2020

THIS IS TO CERTIFY THAT ANNEXED HERETO IS A TRUE COPY FROM
THE RECORDS OF THIS OFFICE OF:




U.S. PATENT: 7,888,736
ISSUE DATE: February 15, 2011




                  By Authority of the
                  Under Secretary of Commerce for Intellectual Property
                  and Director of the United States Patent and Trademark Office



                                     ~·----
                                      R GLOVER
                                      Certifying Officer
                 Case 6:20-cv-00779 Document 1-1 Filed 08/25/20 Page 3 of 8


                                                                   111111111111111111111111111111111111111111111111111111111111111111111111111
                                                                                              US007888736B2


c12)   United States Patent                                                (10)   Patent No.:     US 7,888, 736 B2
       Anderson et al.                                                     (45)   Date of Patent:     Feb.15,2011

(54)    MUGFET WITH OPTIMIZED FILL                                       2006/0275988    Al* 12/2006 Yagishita et al. ............ 438/275
        STRUCTURES                                                       2008/0203540    Al* 8/2008 Anderson et al. ........... 257/629
                                                                         2008/0283925    Al * 1112008 Berthold et al. ............. 257 /368
(75)    Inventors: Brent Anderson, Jericho, VT (US);                     2008/0296681    Al* 12/2008 Georgakos et al ........... 257/347
                   Andres Bryant, Burlington, VT (US);                   2009/0050975    Al* 2/2009 Bcyant et al. .. ... .. .. .. .. .. 257 /369
                   Edward J. Nowak, Essex Junction, VT                 * cited by examiner
                   (US)
                                                                       Primary Examiner-Lynne A Gurley
(73)   Assignee: International Business Machines                       Assistant Examiner-Colleen A Mattliews
                 Corporation, Armonk, NY (US)                          (74) Attorney, Agent, or Firm-Gibb I.P. Law Firm, LLC;
                                                                       Richard M. Kotulak, Esq.
( *)    Notice:     Subject to any disclaimer, the term of this
                    patent is extended or adjusted under 35            (57)                       ABSTRACT
                    U.S.C. 154(b) by 676 days.                         A semiconductor structure includes active multi-gate fin-type
                                                                       field effect transistor (MUGFET) structures and inactive
(21)   Appl. No.: 11/846,825                                           MUGFET fill structures between the active MUGFET struc-
                                                                       tures. The active MUGFET structures comprise transistors
(22)    Filed:      Aug. 29, 2007                                      that change conductivity depending upon voltages within
                                                                       gates of the active MUGFET structures. Conversely, the inac-
(65)                   Prior Publication Data                          tive MUGFET fill structures comprise passive devices that do
       US 2009/0057781 Al           Mar. 5, 2009                       not change conductivity irrespective of voltages within gates
                                                                       of the inactive MUGFET fill structures. The gates of the
(51)   Int.Cl.                                                         active MUGFET structures are parallel to the gates of the
       HOJL 27/12             (2006.01)                                inactive MUGFET fill structures, and the fins of the active
(52)   U.S. Cl............ 257/347; 257/E21.44; 257/E27.112            MUGFET structures are the same size as the fins of the
(58)   Field of Classification Search ................. 257/347,       inactive MUGFET fill structures. The active MUGFET struc-
                                  257/368, E21.444, E27.112            tures have the same pitch as the gates of the inactive MUG-
       See application file for complete search history.               FET fill structures. The gates of the active MUGFET struc-
                                                                       tures comprise active doping agents, but the inactive
(56)                  References Cited                                 MUGFET fill structures do not contain the active doping
                                                                       agents.
                  U.S. PATENT DOCUMENTS
 2004/0195628 Al* 10/2004 Wu et al ..................... 257/351                         2 Claims, 2 Drawing Sheets




                                                                                     Fill Structures 200
                                                                                             l


                              Standard
                        Transistor Structures 102




                    Fill Structures 200




                           Copy provided by USPTO from the PIRS Image Database on 04-15-2020 ·
          Case 6:20-cv-00779 Document 1-1 Filed 08/25/20 Page 4 of 8




U.S. Patent                Feb. 15, 2011              Sheet 1of2                      US 7,888,736 B2




   0
   0
   ..-
   "'
   -hi
   !::s
   ( .)
   ::s

   =
   ·--
   LL
   ...
   "'O
   CQ




  iti
                                    1~...
                                      Cl)
                                      ::s
                               "O
                                ... ti
                                    ::s
                                ca ...
                               "O -
                                c (/)
                                ca ...
                               en     ~
                                     ·;;
                                      c
                                     ~




                Copy provided by USPTO from the PIRS Image Database on 04-15-2020 ·
     Case 6:20-cv-00779 Document 1-1 Filed 08/25/20 Page 5 of 8




U.S. Patent               Feb.15,2011                     Sheet 2of2                     US 7,888, 736 B2




      0
      0
      N


       -
       (/)
       G>
                                                                                                   C\J
       ::I
                                                                                                   Q)
      0                                                                                            '-
                                                                                                   :::s
       2
      ...,._..,...                                                                                 C>
      CJ)                                                                                         iI
      ·--u..-



                                                      i~...Q)

                                                          ...
                                                           ::J               0
                                                                               l
                                                "C 0                         0
                                                          ........
                                                 '- :J                       N
                                                 cu                            UJ
                                                "C (/)
                                                  c
                                                 ....cu    ...0                GJ
                                                                               ....
                                                CJ)       .....               ....:JCJ
                                                          ·-c
                                                           (/J
                                                           ( /J                :J
                                                                                  ...
                                                           ,_
                                                           l'O                .....
                                                                              en
                                                                             ·LL---
                                                          I-




                Copy provided by USPTO from the PIRS Image Database on 04-15-2020 ·
              Case 6:20-cv-00779 Document 1-1 Filed 08/25/20 Page 6 of 8




                                                       US 7,888,736 B2
                                1                                                                        2
           MUGFET WITH OPTIMIZED FILL                                         FIG. 2 is a schematic diagram of a semiconductor having
                  STRUCTURES                                              fill structures according to embodiments herein.

             BACKGROUND AND SUMMARY                                            DETAILED DESCRIPTION OF EMBODIMENTS
                                                                     5
                                                                              The embodiments of the invention and the various features
    The embodiments of the invention generally relate to fill              and advantageous details thereof are explained more fully
 structures and more particularly to a semiconductor structure            with reference to the non-limiting embodiments that are ill us-
 that includes active multi-gate fin-type field effect transistor          trated in the accompanying drawings and detailed in the fol-
 (MUGFET) structures and inactive MUGFET fill structures             10    lowing description. It should be noted that the features illus-
 between the active MUGFET structures.                                    trated in the drawings are not necessarily drawn to scale.
    Uniformity is becoming more and more critical as lithog-               Descriptions of well-known components and processing
raphy is severely challenged and other processes such at                  techniques are omitted so as to not unnecessarily obscure the
 anneals become shorter and shorter which result in local                 embodiments of the invention. The examples used herein are
non-uniformities. Fill structures in these advanced regimes          15    intended merely to facilitate an understanding of ways in
                                                                          which the embodiments of the invention may be practiced and
need to be modified to have a robust process window and still
                                                                          to further enable those of skill in the art to practice the
perform multi-faceted functions.
                                                                          embodiments of the invention. Accordingly, the examples
    Fill structures today look significantly different than stan-          should not be construed as limiting the scope of the embodi-
dard devices. Fill structures are primarily used to adjust for       20   ments of the invention.
 density issues and so the shape, orientation, etc. of fill struc-            As mentioned above and as shown in FIG. 1, conventional
tures have not been optimized to be consistent with the rest of           fill structures 100 look significantly different than standard
the process. This idea presented herein is to make the fill               devices 102. Fill structures are primarily used to adjust for
follow the rules of these advanced devices so that the unifor-            density issues and so the shape, orientation, etc. of fill struc-
mity to all aspects of the process are optimized. This can have      25   tures have not been optimized to be consistent with the rest of
advantages at mask making, lithography, etch, data prep, etc.             the process. This idea presented herein is to make the fill
    In order to address such issues, the present invention pro-            structures follow the rules of these advanced devices so that
                                                                          the uniformity to all aspects ofthe process are optimized. This
vides a semiconductor structure that includes active multi-
                                                                          can have advantages at mask making, lithography, etch, data
gate fin-type field effect transistor (MUGFET) structures and
                                                                     30   prep, etc.
inactive MUGFET fill structures between the active MUG-
                                                                              In order to address such issues, as shown in FIG. 2, the
FET structures.                                                           present invention provides a semiconductor structure that
    The active MUGFET structures comprise transistors that                includes active multi-gate fin-type field effect transistor
change conductivity depending upon voltages within gates of               (MUGFET) structures 102 and inactive MUGFET fill struc-
the active MUGFET structures. Conversely, the inactive               35   tures between the active MUGFET structures 200.
MUGFET fill structures comprise passive devices that do not                   The active MUGFET structures 102 comprise transistors
change conductivity irrespective of voltages within gates of              that change conductivity depending upon voltages within
the inactive MUGFET fill structures. The gates of the active              gates of the active MUGFET structures 102. Conversely, the
MUGFET structures are parallel to the gates of the inactive               inactive MUGFET fill structures 200 comprise passive
MUGFET fill structures, and the fins of the active MUGFET            40   devices that do not change conductivity irrespective of volt-
structures are the same size as the fins of the inactive MUG-             ages within gates of the inactive MUGFET fill structures 200.
FET fill structures. The gates of the active MUGFET struc-                The gates of the active MUGFET structures 102 are parallel to
tures have the same pitch as the gates of the inactive MUG-               the gates of the inactive MUGFET fill structures 200, and the
FET fill structures. The active MUGFET structures comprise                fins ofthe active MUGFET structures 102 are the same size as
active doping agents, but the inactive MUGFET fill structures        45   the fins of the inactive MUGFET fill structures 200. The gates
                                                                          of the active MUGFET structures 102 have the same pitch as
do not contain the active doping agents.
                                                                          the gates of the inactive MUGFET fill structures 200. The
    These and other aspects of the embodiments of the inven-              gates of the active MUGFET structures 102 comprise active
tion will be better appreciated and understood when consid-               doping agents, but the inactive MUGFET fill structures 200
ered in conjunction with the following description and the           50   do not contain the active doping agents.
accompanying drawings. It should be understood, however,                      Multi-Gate device fill can be optimized to enhance lithog-
that the following descriptions, while indicating embodi-                 raphy, etch, and thermal processing by utilizing FINs and
ments of the invention and numerous specific details thereof,             small gate structures for the fill. Orientation of the fill and
are given by way of illustration and not of limitation. Many              gates is optimized when it is kept consistent with the active
changes and modifications may be made within the scope of            55   devices. Spacing to active devices is typically kept larger and
the embodiments of the invention without departing from the               fill structures can be excluded from in1plants to increase Rs,
spirit thereof, and the embodiments of the invention include              lower capacitance, etc.
all such modifications.                                                       Some aspects of this are: same inactive gate orientation as
                                                                          standard devices, inactive gate size being similar to active
       BRIEF DESCRIPTION OF THE DRAWINGS                             60   gate, inactive gate on similar pitch to standard gate active
                                                                          region, (RX) size similar to standard MUGFET size, same
                                                                          RX orientation as standard devices, and some fill devices can
   The embodiments of the invention will be better under-                 optionally be used for later design changes.
stood from the following detailed description with reference                  The foregoing description of the specific embodiments will
to the drawings, in which:                                           65   so fully reveal the general nature of the invention that others
   FIG. 1 is a schematic diagram of a semiconductor having                can, by applying current knowledge, readily modify and/or
conventional fill structures; and                                         adapt for various applications such specific embodiments



                           Copy provided by USPTO from the PIRS Image Database on 04-15-2020 -
             Case 6:20-cv-00779 Document 1-1 Filed 08/25/20 Page 7 of 8




                                                      US 7,888,736 B2
                               3                                                                    4
without departing from the generic concept, and, therefore,             wherein said gates of said active MUGFET structures have
such adaptations and modifications should and are intended                 a same pitch as said gates of said inactive MUGFET fill
to be comprehended within the meaillng and range of equiva-                structures.
lents of the disclosed embodiments. It is to be understood that         2. A semiconductor structure comprising:
the phraseology or terminology employed herein is for the
purpose of description and not oflimitation. Therefore, while           active multi-gate fin-type field effect transistor (MUGFET)
the embodiments of the invention have been described in                    structures; and
terms of embodiments, those skilled in the art will recognize           inactive MUGFET fill structures between said active
that the embodiments of the invention can be practiced with                MUGFET structures,
modification within the spirit and scope of the appended           10   wherein said gates of said active MUGFET structures have
claims.                                                                    a same pitch as said gates of said inactive MUGFET fill
   What is claimed is:                                                     structures,
   1. A semiconductor structure comprising:
   active multi-gate fin-type field effect transistor (MUGFET)          wherein said gates of said active MUGFET structures are
      structures; and                                              15
                                                                           parallel to said gates of said inactive MUGFET fill struc-
   inactive MUGFET fill structures between said active                     tures, and
      MUGFET structures,                                                wherein fins of said active MUGFET structures are a same
   wherein said gates of said active MUGFET structures are                 size as fins of said inactive MUGFET fill structures.
      parallel to said gates of said inactive MUGFET fill struc-
      tures, and                                                                            * * * * *




                          Copy provided by USPTO from the PIRS Image Database on 04-15-2020 -
Case 6:20-cv-00779 Document 1-1 Filed 08/25/20 Page 8 of 8




       Copy provided by USPTO from the PIRS Image Database on 04-15-2020
